Allen, J.
Actionable negligence consists in a breach of duty to the plaintiff. McGee v. R. R., 147 N. C., 145. “In order to sustain an action, the plaintiff must state and prove facts sufficient to show what the duty is, and that the defendant owes it to him.” Shepherd, J., in Emry v. Nav. Co., 111 N. C., 94. “It has been often pointed out that a person cannot be held liable for negligence unless he owed some duty to the plaintiff, and that duty was neglected.” Lane v. Cox, 1 Q. B. D., L. R. (1897).
*511Tbe plaintiff bas offered evidence tending to prove negligent conduct on tbe part of tbe defendant, in tbat it permitted tbe fastening of tbe freight elevator door to become and remain insecure, but be bas failed to sbow tbat tbe defendant owed tbe deceased any duty at tbe time of bis injury and death, except to abstain from willful injury, of which there is no evidence. Tbe deceased, • according to tbe evidence of tbe plaintiff, was on tbe -premises of tbe defendant by tbe invitation of Patterson, a guest of tbe hotel, for social purposes, and as such be was under an implied license, revocable.at tbe will of tbe proprietor of tbe hotel. '
Tbe question was fully considered in S. v. Steele, 106 N. C., 782, where tbe Court states as one of its conclusions from a review of tbe authorities tbat “When persons, unobjectionable on account of character or race, enter a hotel, not as guests, but intent on pleasure or- profit to be derived from intercourse with its inmates, they are there not of right, but under an implied license tbat tbe landlord may revoke at any time.”
“One who engages in tbe keeping of a public inn, by tbat fact surrenders certain rights which as tbe owner or occupier of a mere private dwelling be would have, and with qualifications which will be noticed hereafter, it may be said tbat an innkeeper gives a general license to all persons to enter bis bouse. • Consequently, it is not a trespass to enter an inn without a previous actual invitation. Tbe innkeeper may, however, exclude those who by reason of their character, conduct or physical condition are obnoxious, and be may also remove, with force if necessary, those who are disorderly or for any reason objectionable to tbe patrons of bis place. When persons enter a hotel or inn, not- as guests, but intent on pleasure or profit to be derived from intercourse with its inmates, they are there, not of right, but under an implied license tbat tbe landlord may revoke at any time.” 14 E. C. L., 537.
If this was tbe status of tbe deceased, a licensee, there is no liability on tbe defendant, as bis death was not caused by a bidden or concealed danger along or near tbe usual and customary route provided for entering and leaving tbe hotel, and there is no evidence of an invitation, express or implied, to go where be was injured.
In Sweeny v. R. R., 10 Allen, 368, which is a leading authority, Bige-low, G. J., states tbe doctrine as follows: “A licensee who enters on premises by p'ermission only, without any enticement, allurement or inducement being held out to him by tbe owner or occupant, cannot recover damages for injuries caused by obstructions or pitfalls. He goes thereat bis own risk and enjoys tbe license subject to its concomitant perils. No duty is imposed by law on tbe owner or occupant to keep bis premises in a suitable condition for those who come there solely for their own convenience or pleasure.”
*512This case is approved in Quantz v. R. R., 137 N. C., 136, and the above excerpt from the opinion is quoted in Muse v. R. R., 149 N. C., 448, and in Monroe v. R. R., 151 N. C., 376, Justice Manning adding in the last case immediately after the quotation, “This doctrine has been approved by this Court in the following cases: Quantz v. R. R., 137 N. C., 136; Peterson v. R. R., 143 N. C., 260; McGhee v. R. R., 147 N. C., 142; Briscoe v. Lighting Co., 148 N. C., 396; Bailey v. R. R., 149 N. C., 169; Muse v. R. R., 149 N. C., 443. It has also been approved in the following decisions of other courts, and by the text-book writers: Gillis v. R. R., 59 Pa., 129; 98 Am. Dec., 317; Zoebish v. Tarbell, 10 Allen, 385; R. R. v. DeBoard, 91 Va., 700; R. R. v. Bingham, 29 Ohio State, 364; R. R. v. Griffin, 100 Ind., 221; Beardon v. Thompson, 149 Mass., 267; Redigan v. R. R., 14 L. R. A. (Mass.), 276; Burbank v. R. R., 4 L. R. A. (La.), 720; Benson v. Traction Co., 20 L. R. A. (Md.), 714; Manning v. R. R., 21 L. R. A. (W. Va.), 271; 3 Elliott on Railroads, secs 1250, 1251; Wharton on Neg., sec. 351; 7 Thompson on Neg., secs. 945, 946, 947, 949; Whitaker’s Smith on Neg., pp. 60, 61, 62, 63, and note.”
The principle is unquestionably sound as applied in the authorities cited, and is controlling in this case, but it requires some qualification as to persons on premises by permission, or under license, express or implied, whose presence could be reasonably anticipated at or near the point of danger, and this modification is recognized in the Sweeney case and those following it.
If, however, the deceased was entitled to the protection of a guest, there could be no recovery on this record, because he was injured in a part of the hotel reserved for employees, and to which there was no express or implied invitation.
The deceased was invited to room No. 307, which was within 10 feet of the passenger elevator and within 20 feet of a stairway leading to the lobby, which were the two ways provided for guests in entering and leaving the hotel. He left the room and walked about 10 feet to a main passageway, going by the passenger elevator on his right and the stairway on his left.
He then turned to the right and walked along the passage 95 feet, when he again turned to the right and walked along another passage 27 feet, and then again to the right 15 feet to the freight felevator shaft, where he was injured. The passage on which the freight elevator was located was narrower than the others, and on it was a linen-room, a dressing-room for employees, and the elevator, which was not used for passengers.
There is no evidence that deceased was ever in the hotel before the day of his death, or that he knew there was a freight elevator, or a toilet on *513bis left as be entered tbe passage where be was injured, and tbe uncon-tradicted evidence is tbat there was a toilet in room 307, which was used frequently during tbe day by Patterson and bis visitors, and tbat tbe deceased knew tbe location of tbe passenger elevator.
It is tbe duty of hotel proprietors to provide reasonably safe ways of ingress and egress for guests, and a slight departure from these ways will not prevent a recovery of damages, but they owe no duty to tbe guest to keep in safe condition parts of tbe premises reserved for employees and where tbe presence of tbe guest could not be reasonably anticipated.
In Pierce v. Whitcomb, 48 Vt., 131, tbe Court says: “No one has a right to provide a path for access to bis bouse, shop, or store, and invite -guests and patrons thereto, and provide or permit pitfalls in tbe way, to their inj’ury. For in all such cases there is an implied guaranty tbat they may comply with such invitations with safety. But if one departs substantially from tbe provided way of access, or, becoming tbe guest or patron in a place of business, and, of bis own motion, goes in the dark into places of danger, and is injured, be voluntarily takes tbe peril and risk upon himself.”
In Armstrong v. Medbury, 67 Mich., 353, tbe Court approves tbe following instruction: “Tbe plaintiff was bound to leave defendant’s premises by tbe usual, ordinary and customary way in which tbe premises are and have been departed from, provided tbe same be safe and in good condition; and if, for bis own convenience or other reason (than defect in tbe usual place of departure), be leaves such way, be becomes, at best, a licensee, and cannot recover for injuries from a defect outside of said way, unless it was substantially adjacent to such way, and in this case tbe defect was not so adjacent.”
In Etheridge v. Central Railway Co., 122 Ga., 855: “There was sufficient evidence to authorize tbe jury to find tbat tbe path bad been so long used by tbe public as a passageway over tbe land tbat tbe owner must have known tbat it was so used ánd have impliedly consented to its use. ' Consequently, ‘one using tbe path would not be a trespasser. But there was nothing in evidence to authorize a finding tbat there was any express or implied invitation to tbe plaintiff to use any other part of tbe premises than tbe path. Hence, when tbe plaintiff got out of tbe path be was a trespasser, and tbe defendants owed him no duty except not to injure him wantonly or willfully.”
In Smith v. Trimble, 111 Ky., 864: “We are of opinion, and so bold, tbat appellant, while engaged in tbat work, in using such parts of appellant’s premises as were ’ reasonably necessary to enable him to do bis work, was on tbe premises under tbe assurance in law by appellee tbat such parts so necessarily used were reasonably sáfe for tbe purposes of such use; but beyond tbat, appellee owed appellant no duty greater than *514to a stranger or trespasser. And wben appellant, without invitation or knowledge of the owner, went into or upon other parts of the premises, not necessary for the performance of his labor, he assumed all the risks of doing so. He was neither required, expected, nor allured to be at the place where he was injured, and consequently appellee was under no duty to him to provide there a place of safety. In entering or leaving premises the visitor is bound to use the ordinary and customary place of egress and ingress, and if he adopts some other way he becomes a mere licensee, and cannot recover for defects outside or not substantially adjacent to the regular way.”
In Shearman & Redfield on Law of Negligence, Vol. 3, sec. 704: “In entering or leaving premises, the visitor is bound to use the ordinary and customary place of ingress and egress, ■ and if he adopts some other way he becomes a mere licensee, and cannot recover for defects outside or not substantially adjacent to the regular way.”
We are also not without authority on the question in our own Court, this being the principle on which Quantz v. R. R., 137 N. C., 138, was decided, in which a recovery was denied for injuries sustained in falling-through an unprotected doorway because the plaintiff had left a passway, which he had the right to use, and had gone 12 feet to reach the door.
We are therefore of opinion there is no evidence of actionable negligence, and this makes it unnecessary to consider the question of contributory negligence.
Affirmed.